        Case 1:16-cr-10343-ADB Document 691-4 Filed 01/25/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,                      )       CRIMINAL NO. 16-10343-ADB
                                               )
                 v.                            )
                                               )
MICHAEL GURRY, ET. Al.                         )
                                               )
            Defendants.                        )
                                               )

                                               ORDER

        This matter is before the Court on the Application of Andrew E. Lelling, United States

Attorney for the District of Massachusetts, for an Order requiring Xun Yu to give testimony or

provide other information pursuant to the provisions of Title 18, United States Code, Sections 6002

and 6003.

        Upon consideration of the Application of the United States Attorney and it appearing to

the satisfaction of this Court that:

        1.       Xun Yu has been subpoenaed to testify at the trial of the instant matter within this

District;

        2.       It is likely that Xun Yu will refuse to testify or provide other information on the

basis of Xun Yu’s privilege against self-incrimination.

        3.       In the judgment of the United States Attorney, the testimony or other information

from Xun Yu may be necessary to the public interest; and

        4.       The Application filed herein has been made with the approval of Raymond N.

Hulser, Deputy Assistant Attorney General of the Criminal Division of the Department of Justice,

pursuant to the authority vested by Title 18, United States Code, Section 6003(b) and Title 28,

C.F.R., Section 0.175(a).
        Case 1:16-cr-10343-ADB Document 691-4 Filed 01/25/19 Page 2 of 2



       NOW, THEREFORE, IT IS ORDERED, pursuant to Title 18, United States Code, Sections

6002 and 6003, that if called to testify, Xun Yu shall give testimony or provide other information

as to all matters about which Xun Yu may be interrogated at such trial.

       IT IS FURTHER ORDERED that no testimony or other information compelled under this

Order (or any information directly or indirectly derived from such testimony or other information)

may be used against Xun Yu in any criminal case except a prosecution for perjury, giving a false

statement or otherwise failing to comply with this Order.



                                                    ________________________________
                                                    ALLISON D. BURROUGHS
                                                    UNITED STATES DISTRICT JUDGE


DATE:____________




                                                2
